ORDER
PER CURIAM.
Relator, Phyllis Ruth Bryant, moves the Court for leave to file a petition for writ of mandamus, requesting that this Court compel respondent, PHYLLIS DUTTON, certified shorthand reporter for the 185th District Court of Harris Courty, Texas (court reporter), to prepare and file a complete statement of facts from the case styled, State of Texas v. Phyllis Ruth Bryant, in the 185th District Court of Harris County, Texas, cause no. 94-28774, appeal no. 01-95-00370-CR. The original deadline for the relator to file the statement of facts was June 2, 1995; however, this Court granted relator four extensions of time until March 29, 1996, to file the statement of facts because the court reporter had not prepared the statement of facts. To date, respondent has failed to complete the statement of facts. Relator requests that the Court extend the deadline for filing the statement of facts to August 19, 1996. Relator has no other adequate remedy to compel respondent to complete the statement of facts, and asserts that it is necessary to issue a writ of mandamus against respondent to insure that the statement of facts is completed by a new filing date.
It is ORDERED that respondent, PHYLLIS DUTTON, prepare and file with this Court no later than August 19, 1996, a complete statement of facts in the case styled State of Texas v. Phyllis Ruth Bryant, in the 185th District Court of Harris County, Texas, cause no 94-28774, appeal no. 01-95-00370-CR. Should respondent, PHYLLIS DUTTON, fail to comply with this order, she is ORDERED to appear before this Court at 9:00 a.m. on August 20,1996, and show cause why she should not be held in contempt of this Court for her failure to comply with this order.
It is further ORDERED that the request for extension of time to file the statement of facts in this case is GRANTED. The statement of facts are ORDERED to be filed on or before August 19, 1996. No extensions on the due date for the statement of facts or for the show cause hearing will be considered.